Latimer, Judge
(concurring in part and dissenting in part):
I concur in part and dissent in part.
As to the first two issues discussed by my associates, I concur in the result. However, in relation to the use of the Manual for Courts-Martial by the court members, I am of the opinion that such action was not prejudicial to the accused. This case was tried before the period of grace promulgated by United States v Rinehart, 8 USCMA 402, 24 CMR 212, had expired and, therefore, use of the Manual, per se, does not require reversal; United States v Vara, 8 USCMA 651, 25 CMR 155; United States v Turner, 9 USCMA 124, 25 CMR 386 (dissenting opinion). At trial, the accused was convicted of eighteen specifications of larceny, in violation of Article 121, Uniform Code of Military Justice, 10 USC § 921, and of ten specifications in violation of Article 134 of the Code, 10 USC § 934, which occurred during a period of over six months. Under such circumstances, there is no doubt in my mind that the court-martial was uninfluenced by the law officer’s mere reference to paragraph 76 of the Manual. In that regard, it might be well to emphasize that the paragraph makes no mention of the retention of thieves in the service and that that policy can only be reached if the court members read the more than dozen paragraphs to which paragraph 76 makes reference.
Therefore, I would affirm the decision of the board of review.